Appeal by defendants from a judgment of the Supreme Court, Nassau County, entered July 19, 1968 in favor of plaintiff after a nonjury trial. Case remitted to the trial court to formulate findings of facts essential to its decision; and determination of appeal held in abeyance in the interim. Upon the making of appropriate findings and the filing of the record' thereof in this court, the appeal will be restored to the calendar. An intelligent judicial review of the decision of the trial court cannot be had in the absence of findings essential to the trial court’s decision (CPLR 4213, subd. [b]; Matter of Gray v. Rose, 30 A D 2d 138, 142; Conklin v. State of New York, 22 A D 2d 481, 485). We cannot determine from the trial court’s decision the disposition of the first three causes of action in the complaint and the first counterclaim in defendants’ answer. We cannot determine whether the judgment for plaintiff was based on findings that plaintiff’s departures from the building specifications were inadvertent and insubstantial or whether it was based on a finding of oral modification of the written contract, estoppel, or waiver by defendants. We cannot determine how the $8,000 awarded to plaintiff was computed. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.